COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


RUGO STONE, LLC AND
 INSURANCE COMPANY OF THE
 STATE OF PA
                                                                      MEMORANDUM OPINION *
v.     Record No. 1752-11-4                                                PER CURIAM
                                                                         JANUARY 17, 2012
ANDRES A. DIAZ


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Brandi R. Howell; Franklin & Prokopik, P.C., on brief), for
                 appellants.

                 (Andrew S. Kasmer, on brief), for appellee.


       Rugo Stone, LLC, and its insurer (collectively “employer”) appeal a decision of the

Workers’ Compensation Commission. On appeal, employer contends the commission erred in

finding that Andres Diaz (claimant) (1) sustained a change in condition with respect to his back

injury and that he was disabled from June 26, 2009 and continuing, and (2) adequately marketed

his residual earning capacity. Employer also claims that the commission erred in deferring to the

opinion of claimant’s doctor over that of employer’s doctor in making its decision. 1

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Rugo Stone LLC v. Diaz, VWC File No. 237-58-68 (Aug. 5, 2011). We dispense


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          Although employer included this claim as a separate assigned error, he failed to include
a separate argument on this alleged error, which actually relates to the weight the commission, as
fact finder, ascribed to the evidence from competing experts in ruling on the first two assigned
errors.
with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before this Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-